           Case 1:21-cv-04691-GHW Document 20 Filed 09/04/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/4/2021
----------------------------------------------------------------- X
                                                                  :
DECATUR LICENSING LLC,                                            :
                                                                  :
                                                  Plaintiff,      :         1:21-cv-4691-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
SONY CORPORATION OF AMERICA,                                      :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiff’s September 3, 2021 application to extend the deadline to file the Proposed Civil

Case Management Plan and Scheduling Order and the Joint Status Letter, Dkt. No. 18, is granted.

The Plaintiff’s application to reschedule the Initial Pretrial Conference, Dkt. No. 18, is also granted.

         The Initial Pretrial Conference is adjourned to October 18, 2021 at 3:00 p.m. The

Proposed Civil Case Management Plan and Scheduling Order and the Joint Status Letter is due by

no later than October 11, 2021.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 18.

         SO ORDERED.

Dated: September 4, 2021
New York, New York
                                                                  __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
